


Exhibit 10.1

 

UNITED ONLINE, INC.

CHANGE IN CONTROL POLICY FOR EXECUTIVES

 

The United Online, Inc. (the “Company”) Change in Control Policy for Executives
(this “Policy”) is established as of February 19, 2015 (the “Effective Date”)
and is intended to promote the interests of the Company by (i) encouraging our
executives to remain in our employ throughout the uncertainty that may exist in
a potential change in control situation, and (ii) enabling our executives to
focus on the performance of their duties and to provide us with advice about a
potential change in control situation without being distracted about the effects
of the transactions on their continued employment with the Company.  This Policy
is hereby adopted by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”) and shall be administered by the
Committee.

 

1.                                      Eligible Individuals

 

The following individuals shall be subject to the terms of this Policy: (i) the
Company’s Chief Executive Officer (the “CEO”) and (ii) any other Company
employee that may be designated by the Committee as a Tier I Participant (a
“Tier I Participant”) or a Tier II Participant (a “Tier II Participant”)(each
such individual set forth in (i) and (ii), a “Participant” and collectively, the
“Participants”).

 

2.                                      Payments upon a Separation from Service

 

(a)                                 Payment Conditions.  Subject to the terms of
this Policy and subject to the Participant’s execution and non-revocation of a
general release of claims in a form provided by the Company, if the Participant
has a “Separation from Service” (as defined in any regulations or other Internal
Revenue Service guidance promulgated under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)) either as a result of (i) the termination
of the Participant’s employment by the Company without Cause or (ii) the
Participant’s termination of his/her employment with the Company for Good
Reason, in either case within twenty-four (24) months following a Change in
Control (as defined below), the Company shall pay the Participant the amounts
and provide the benefits set forth below in Sections 2(b), 2(d)  and 2(e).

 

(b)                                 Separation Payments.  Subject to
Section 2(a), the Company shall pay the Participant the following separation
payments (the “Separation Payments”):

 

(i)                                     with respect to the CEO, the Participant
shall be paid a lump sum severance payment equal to the sum of (A) two (2) times
the Participant’s annual salary as of the date of the termination of the
Participant’s employment ( the “Termination Date”), (B) two (2) times the
Participant’s target bonus as of the Termination Date for the full fiscal year
in which the Termination Date occurs, (C) any unpaid annual bonus earned by the
Participant with respect to the fiscal year preceding the year in which the
Termination Date occurs; and (D) a pro-rated annual bonus for the fiscal year in
which the Termination Date occurs based on the Participant’s target annual bonus
for such year, multiplied by a fraction, the numerator of which is the number of
whole months the

 

--------------------------------------------------------------------------------


 

Participant was employed by the Company during such fiscal year and the
denominator of which is twelve (12);

 

(ii)                                  with respect to a Tier I Participant, the
Participant shall be paid a lump sum severance payment equal to the sum of
(A) one and one-half (1-1/2) times the Participant’s annual salary as of the
Termination Date, (B) one and one-half (1-1/2) times the Participant’s target
bonus as of the Termination Date for the full fiscal year in which the
Termination Date occurs, (C) any unpaid annual bonus earned by the Participant
with respect to the fiscal year preceding the year in which the Termination Date
occurs; and (D) a pro-rated annual bonus for the fiscal year in which the
Termination Date occurs based on the Participant’s target annual bonus for such
year, multiplied by a fraction, the numerator of which is the number of whole
months the Participant was employed by the Company during such fiscal year and
the denominator of which is twelve (12); and

 

(iii)                               with respect to a Tier II Participant, the
Participant shall be paid a lump sum severance payment equal to the sum of
(A) one (1) times the Participant’s annual salary as of the Termination Date,
(B) one (1) times the Participant’s target bonus as of the Termination Date for
the full fiscal year in which the Termination Date occurs, (C) any unpaid annual
bonus earned by the Participant with respect to the fiscal year preceding the
year in which the Termination Date occurs; and (D) a pro-rated annual bonus for
the fiscal year in which the Termination Date occurs based on the Participant’s
target annual bonus for such year, multiplied by a fraction, the numerator of
which is the number of whole months the Participant was employed by the Company
during such fiscal year and the denominator of which is twelve (12).

 

(c)                                  Timing of Separation
Payments.                 Subject to the Participant’s execution and delivery of
a general release of all claims against the Company and its affiliates in a form
provided by the Company and the expiration of any release revocation period with
respect thereto (such requirement, the “Release Requirement”), and subject to
Section 3(c), the Participant’s Separation Payment will payable in a single lump
sum on the first regular payday for the Company’s salaried employees within the
sixty (60)-day period following the date of the Participant’s Separation from
Service on which the Participant’s executed release is effective and enforceable
in accordance with its terms following the expiration of the revocation period
applicable to such release.  However, should such sixty (60)-day period span two
taxable years, then such payment shall be made during the portion of that period
that occurs in the second taxable year.

 

(d)                                 COBRA
Payments.                                       Subject to the Release
Requirement and the requirements of the Code, if the Participant properly elects
health care continuation coverage under the Company’s group health plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) to the extent that the Participant is eligible to do so, then
the Company shall directly pay or, at its election, reimburse the Participant
for the COBRA premiums for the Participant and the Participant’s covered
dependents until the earlier of (i) the date the Participant becomes eligible
for healthcare coverage under a subsequent employer’s health plan and (ii) in
the case of (A) the CEO or a Tier I Participant, eighteen (18) months after the
Participant’s Termination Date and (B) a Tier II Participant, twelve (12) months
after the

 

--------------------------------------------------------------------------------


 

Participant’s Termination Date (the “COBRA Period” ).  Notwithstanding the
foregoing, (i) if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to
continue to cover the Participant under its group health plans without penalty
under applicable law (including without limitation, Section 2716 of the Public
Health Service Act or the Patient Protection and Affordable Care Act), then, in
either case, an amount equal to each remaining Company subsidy shall thereafter
be paid to the Participant in substantially equal monthly installments over the
COBRA Period (or the remaining portion thereof).

 

(e)                                  Equity Awards.             Any equity
awards (the “Equity Awards”) granted to the Participant under the Company’s
equity-based compensation plans (the “Equity Plans”) prior to the Effective Date
shall be subject to the terms of the Equity Plans and the Participant’s Equity
Award agreements.  Subject to the Release Requirement, any Equity Awards granted
to the Participant under the Equity Plans on or after the Effective Date shall
not be terminated or expire on the Participant’s Termination Date and shall
become fully vested (and exercisable, in the case of any stock options or stock
appreciation rights) on the date upon which the Participant’s Release
Requirement is satisfied, provided, however that any equity awards which are
subject to performance-based vesting or other performance conditions shall be
subject to the terms of the Equity Plans and the Participant’s equity award
agreements.

 

(f)                                   Other Terminations.  The Company shall
have no obligation to pay a Participant any amounts under this Policy in the
event of such Participant’s Separation from Service prior to a Change in
Control.  The Company shall also have no obligation to pay a Participant any
amounts under this Policy if, after a Change in Control, the Company terminates
a Participant’s employment for Cause or if a Participant’s employment terminates
due to the Participant’s death, Disability or termination of employment other
than for Good Reason.

 

(g)                                  Accrued Obligations.  Notwithstanding
Section 2(c), upon any Separation from Service, the Participant shall be
entitled to earned but unpaid salary and accrued but unused vacation earned
through the final date of employment (the “Accrued Obligations”), which amounts
will be paid to such Participant (or his or her estate, as the case may be)
within thirty (30) days of the Participant’s Termination Date.  Except as set
forth in this Policy, rights arising from the terms of the Company’s benefit
plans (including any equity plans) (“Other Benefits”) shall be governed by the
terms of such plans.

 

(h)                                 Definitions.  For purposes of this Policy:

 

“Cause” means one or more of the following: (i) if the Participant is convicted
of, or enters into a plea of nolo contendere to, a felony or a misdemeanor
involving any act of moral turpitude; (ii) if the Participant commits an act of
fraud, embezzlement, theft or similar dishonesty against the Company or any of
its subsidiaries; (iii) if the Participant commits any willful misconduct or
gross negligence resulting in material harm to the Company or any of its
subsidiaries; or (iv) if the Participant fails, after receipt of detailed
written notice and after receiving a period of at least thirty (30) days
following such notice to cure such failure, to use the

 

--------------------------------------------------------------------------------


 

Participant’s reasonable good faith efforts to follow the reasonable and lawful
direction of the Board and to perform the Participant’s obligations under
his/her offer letter with the Company.

 

“Change in Control” means the occurrence of any one of the following events:

 

(a)                                 During any thirty-six (36) month period,
individuals who, as of the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest, including but not
limited to a consent solicitation, with respect to directors or as a result of
any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;

 

(b)                                 Any “person” (as such term is defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (i) by
the Company or any subsidiary of the Company, (ii) by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any subsidiary of
the Company, or (iii) by any underwriter temporarily holding securities pursuant
to an offering of such securities.

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of a merger, consolidation, reorganization, statutory
share exchange or similar form of corporate transaction, in any single
transaction or series of related transactions which results in the Company’s
Voting Securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly (the Company or such person, the “Successor
Entity”)), directly or indirectly, less than a majority of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, in substantially the same proportion as the voting power of
such Company Voting Securities among the holders thereof immediately prior to
the transaction;

 

(d)                                 The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of a sale or other disposition of all or substantially
all of the Company’s assets in a single transaction or a series of related
transactions; or

 

--------------------------------------------------------------------------------


 

(e)                                  The stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because (i) the Company sells or otherwise disposes of any one of its
business units and its assets or (ii) the Company acquires Company Voting
Securities which reduces the number of Company Voting Securities outstanding and
results in any person acquiring beneficial ownership of more than 30% of the
Company Voting Securities; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.  In addition, notwithstanding the foregoing, if a Change in
Control constitutes a payment event with respect to any portion of an Award that
provides for the deferral of compensation and is subject to Section 409A of the
Code, the transaction or event described in subsection (a), (b), (c), (d) or
(e) with respect to such Award (or portion thereof) must also constitute a
“change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A (a “Qualifying
Termination”).

 

“Disability” means the Participant’s inability to engage in any substantial
activity necessary to perform such Participant’s duties and responsibilities
hereunder by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted, or can be expected
to last, for a continuous period of not less than twelve (12) months.

 

“Good Reason” means: (i) a material reduction in the Participant’s base salary
without the Participant’s prior written consent; (ii) a material reduction in
the Participant’s authority, duties or responsibilities, without the
Participant’s prior written consent; (iii) a material change in the geographic
location at which the Participant must perform services, without the
Participant’s prior written consent, (iv) any material unwaived breach by the
Company of the terms of the Participant’s offer letter, or (v) with respect to
the CEO or Tier I Participant, a material reduction in the Participant’s
reporting relationship, with either the Participant’s manager or the
Participant’s staff; provided, however, that with respect to any of the clause
(i) - (v) events above, the Participant will not be deemed to have resigned for
Good Reason unless (A) the Participant provides written notice to the Company of
the existence of the Good Reason event within ninety (90) days after its initial
occurrence, (B) the Company is provided with thirty (30) days after receipt of
such notice in which to cure such Good Reason event and (C) the Participant
effectively terminates his/her employment within one hundred eighty (180) days
following the occurrence of the non-cured clause (i) - (v) event.

 

3.                                      Additional Terms

 

(a)                                 Withholding Taxes.  All forms of
compensation payable to the Participants by the Company, whether in cash, common
stock or other property, are subject to reduction to reflect applicable
withholding and payroll taxes.

 

--------------------------------------------------------------------------------


 

(b)                                 Clawback.  Any amounts paid or payable to a
Participant pursuant to this Policy or the Company’s equity or compensation
plans will be subject to recovery or clawback to the extent required by any
applicable law or any applicable securities exchange listing standards.

 

(c)                                  Section 409A.  The intent of the parties is
that payments and benefits described in this Policy comply with Section 409A of
the Code and accordingly, to the maximum extent permitted, this Policy will be
interpreted in compliance therewith.  Each amount to be paid or benefit to be
provided under this Policy will be construed as a separate identified payment
for purposes of Section 409A.  Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid an accelerated or additional tax under Section 409A
of the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Policy during the six-month period
immediately following a Separation from Service will instead be paid on the
first business day after the date that is six months following Separation from
Service.  In no event will any expense be reimbursed later than the end of the
calendar year following the calendar year in which that expense is incurred, and
the amounts reimbursed in any one calendar year will not affect the amounts
reimbursable in any other calendar year.  A Participant’s right to receive such
reimbursements may not be exchanged or liquidated for any other benefit.

 

(d)                                 Section 280G.  If any payment or benefit
received or to be received by a Participant (including any payment or benefit
received pursuant to this Policy or otherwise) would be (in whole or part)
subject to the excise tax imposed by Section 4999 of the Code, or any successor
provision thereto, or any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then the cash payments provided to the
Participant under this Policy will first be reduced, with each such payment to
be reduced pro-rata but without any change in the payment date, and then, if
necessary, any accelerated vesting of the Participant’s equity awards arising
from the terms of such awards shall be reduced in the same chronological order
in which those awards were made, but only to the extent necessary to assure that
the Participant receives only the greater of (i) the amount of those payments
and benefits which would not constitute a parachute payment under Section 280G
of the Code or (ii) the amount which yields the Participant the greatest
after-tax amount of benefits after taking into account any Excise Tax imposed on
the payments and benefits provided to the Participant hereunder (or on any other
payments or benefits to which the Participant may become entitled in connection
with any change in control or ownership of the Company or the subsequent
termination of the Participant’s employment with the Company).  Calculations
required by this paragraph will be performed by a national accounting firm
designated by the Company.

 

4.                                      Participants’ Covenants

 

In consideration of and as a condition of the receipt of any payment or benefits
under this Policy by a Participant (other than payment of Accrued Obligations or
provision of the Other Benefits), the Participant agrees to the following
provisions:

 

(a)                                 In the Participant’s capacity in the
management of the Company, the Participant has had significant exposure and
access to a broad variety of commercially valuable proprietary

 

--------------------------------------------------------------------------------


 

information which is vital to the success of the Company’s business including,
by way of illustration, past, current and future services and products and
concepts for services and products, marketing strategies, research and plans and
information regarding the Company’s employees.  As a result of the Participant’s
knowledge of the above information and in consideration for the benefits offered
by the Company under this Plan, the Participant reaffirms and recognizes the
Participant’s continuing obligations with respect to the use and disclosure of
confidential and proprietary information of the Company pursuant to the
Company’s policies as they may be amended from time to time and pursuant the
Participant’s Employee Proprietary Information and Inventions Agreement entered
into with the Company (or a subsidiary of the Company).  At all times after the
Termination Date, the Participant shall not, without the prior written consent
of the Company, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it.

 

(b)                                 In the case of (i) the CEO or a Tier I
Participant, eighteen (18) months after the Participant’s Termination Date and
(B) a Tier II Participant, twelve (12) months after the Participant’s
Termination Date (each such period, the “Restricted Period”), the Participant
will not, directly or indirectly, solicit or recruit for employment, any person
or persons who are employed by Company or any of its subsidiaries or affiliates,
or who were so employed at any time within a period of twelve (12) months
immediately prior to the Participant’s Termination Date, or otherwise interfere
with the relationship between any such person and the Company; nor will the
Participant assist anyone else in recruiting any such employee to work for
another company or business or discuss with any such person his or her leaving
the employ of the Company or engaging in a business activity in competition with
the Company.

 

(c)                                                 At all times after the
Termination Date, the Participant shall not make or encourage or induce others
to make statements or representations that disparage or otherwise impair the
reputation, goodwill or commercial interests of the Company or any of its
affiliated entities or its or their officers, directors, employees,
shareholders, agents or products.  The foregoing shall not be violated by
truthful statements in connection with required governmental testimony or
filings, or judicial, administrative or arbitral proceedings (including, without
limitation, depositions or testimony in connection with such proceedings).

 

(d)                                                Notwithstanding anything
herein to the contrary, the Company’s remedies at law for a breach or threatened
breach of any of the provisions of this Section 4 would be inadequate and, in
recognition of this fact, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

5.                                      General Provisions

 

(a)                                 The terms of this Policy and the resolution
of any disputes will be governed by California law, and the venue for any
disputes will be in Los Angeles, California.  The Committee may at any time
amend, suspend or terminate this Policy, provided such action is effected by
written resolution.  Moreover, the Committee reserves the right to amend this
Policy as may be necessary or appropriate to avoid adverse tax consequences
under Section 409A of the Code.  Notwithstanding the foregoing, upon and
following the occurrence of a Change in

 

--------------------------------------------------------------------------------


 

Control, this Policy may not be amended in any manner which is adverse to any
individual who is a Participant as of the date of the Change in Control.

 

(b)                                 This Policy shall be interpreted,
administered and operated by the Committee, which shall have complete authority,
in its sole discretion subject to the express provisions of this Policy, to
interpret this Policy, to prescribe, amend and rescind rules and regulations
relating to it and to make all other determinations necessary or advisable for
the administration of this Policy.  All questions of any character whatsoever
arising in connection with the interpretation of this Policy or its
administration or operation shall be submitted to and settled and determined by
the Committee, except as specifically otherwise stated herein.  Any such
settlement and determination shall be final and conclusive, and shall bind and
may be relied upon by the Company, each Participant and all other parties in
interest.  The Committee may delegate any of its duties hereunder to such person
or persons from time to time as it may designate.

 

(c)                                  No amounts awarded or accrued under this
Policy shall actually be funded, set aside or otherwise segregated prior to
payment.  The obligation to pay the amount payable hereunder shall at all times
be an unfunded and unsecured obligation of the Company.  Participants shall have
the status of general creditors and shall look solely to the general assets of
the Company for the payment of any amounts hereunder.

 

(d)                                 No Participant shall have the right to
alienate, pledge or encumber his or her interest under this Policy or any
amounts payable hereunder, and such interest shall not (to the extent permitted
by law) be subject in any way to the claims of the employee’s creditors or to
attachment, execution or other process of law.  This Policy shall inure to the
benefit of and be binding upon the Company and its successors and assigns.  The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform the
Company’s obligations under this Policy in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Policy, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Policy by operation of law or
otherwise.

 

(e)                                  Neither the action of the Company in
establishing this Policy, nor any action taken under this Policy by the
Committee, nor any provision of this Policy, shall be construed so as to grant
any person the right to remain in the employ of the Company or its subsidiaries
for any period of specific duration.  Rather, each employee will be employed “at
will,” which means that either such employee or the Company may terminate the
employment relationship at any time for any reason, with or without cause,
subject in each case to any applicable benefits that may become payable under
any employment agreement between such person and the Company or any of its
subsidiaries.

 

(f)                                   This Policy supersedes any provisions
relating to severance benefits payable to any Participants whose employment with
the Company is terminated after a Change in Control of any employment or offer
letter agreement to which any of the Participants in this Policy may be a party.

 

--------------------------------------------------------------------------------


 

(g)                                  All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to a Participant:

 

At the most recent address on file at the Company.

 

If to the Company:

 

United Online, Inc.
21255 Burbank Blvd., Suite 400

 

Woodland Hills, CA  91367
Attention:  General Counsel

 

or to such other address a Participant or the Company shall have furnished in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

(h)                                 This Policy shall not be effective with
respect to any person designated as a Participant hereunder unless and until
such person agrees in writing to be subject to this Policy and agrees to all of
its terms and conditions.

 

Acknowledged and Agreed by the Participant:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------
